t c memo united_states tax_court patty k copeland a k a patty k white petitioner v commissioner of internal revenue respondent alvin c copeland petitioner v commissioner of internal revenue respondent docket nos filed date j grant coleman for petitioners elaine harris warren and thomas l fenner for respondent memorandum opinion swift judge in these consolidated cases respondent determined deficiencies in petitioners’ federal income taxes and additions to tax as follows year additions to tax_deficiency sec_6621 c sec_6653 a sec_6653 a sec_6653 a sec_6659 patty k and alvin c copeland dollar_figure dollar_figure --- -_ _- big_number big_number - -_ _- big_number --- dollar_figure k dollar_figure big_number -- big_number xx big_number big_number --o- --- -0- -0- -0- alvin c copeland dollar_figure -0- _- -o- _o- _o- percent of interest accruing after date on portion of underpayment attributable to a tax-motivated transaction x percent of interest due on portion of underpayment attributable to negligence this matter is before us on the parties’ cross-motions for partial summary_judgment with regard to the following legal issues whether in analyzing claimed losses relating only to the amount of out-of-pocket cash invested in limited_partnerships the profit objective of the investments should be measured at the partnership level or at the individual partner level and whether increased interest under sec_6621 c applies to petitioners’ tax deficiencies attributable to petitioners’ limited_partnership investments unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background many of the facts have been stipulated and are so found petitioners resided in metairie louisiana at the time they filed their petitions the activities and transactions of the limited_partnerships involved herein garfield oil_and_gas associates a utah limited_partnership and cardinal oil technology partners a pennsylvania limited_partnership hereinafter referred to as the garfield and cardinal limited_partnerships or as the partnerships are substantially identical to those of the limited_partnerships involved in our test case opinion in 99_tc_132 affd sub nom 28_f3d_1024 10th cir on their respective federal_income_tax returns for the years in issue petitioners claimed large losses and interest deductions relating to their investments as limited partners in the garfield and cardinal limited_partnerships respondent disallowed these claimed losses and interest deductions and petitioners filed the instant petitions contesting respondent's adjustments petitioners now concede all of the originally claimed tax benefits relating to their investments in the partnerships and petitioners seek a loss deduction only for the amount of cash they invested in the partnerships after a lengthy trial in the krause test cases we analyzed the objectives and activities of the particular partnerships involved in krause we concluded that the partnerships’ activities were not conducted at arm’s length that they were not legitimate transactions with economic_substance and that they lacked a profit objective we concluded that the licenses and q4e- leases entered into by the partnerships were not supported by economic_substance did not conform to industry norms and precluded any realistic opportunity for profit see id pincite we sustained respondent's disallowance of the claimed losses and interest deductions relating to the taxpayers’ investments in the partnerships and we imposed an increased interest rate under sec_6621 petitioners herein stipulate that the factual findings made in the krause test case opinion with regard to the partnerships involved therein also apply to the activities of the garfield and cardinal limited_partnerships we treat this stipulation as an admission that the activities of the garfield and cardinal limited_partnerships were not conducted at arm’s length that they were not legitimate transactions with economic_substance and that they lacked a profit objective discussion as we explained in vanderschraaf v commissioner tcmemo_1997_306 affd without published opinion 211_f3d_1276 9th cir it is well established that the issue under sec_183 as to whether a partnership investment has associated with it economic_substance and a profit objective is determined at the partnership level see 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 830_f2d_499 3d cir - - affg tcmemo_1986_156 krause v commissioner supra pincite and cases cited therein 86_tc_1326 motion to vacate denied at tcmemo_1995_ affd 113_f3d_670 7th cir 78_tc_471 affd 722_f2d_695 llth cir 76_tc_759 ndollar_figure in analyzing economic_substance and the profit objective test courts focus on actions of the partners who manage affairs of the partnerships and upon the underlying activities of the partnerships see 204_f3d_1214 9th cir 166_f3d_825 6th cir drobny v commissioner t c pincite citing brannen v commissioner t c pincite 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir affd without published opinions sub nom hook v commissioner kratsa v commissioner leffel v commissioner rosenblatt v commissioner zemel v commissioner 734_f2d_5 3d cir under any other approach different results would accrue to partners in the same partnerships even though the partners themselves may have had no control_over activities of the partnerships see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 resnik v commissioner -- - t c affd per curiam 555_f2d_634 7th cir for these reasons in analyzing the economic_substance and the profit objective of limited_partnership investments in particular individual actions of limited partners are not the focus of the analysis an analysis of the economic_substance and the profit objective element at the partnership level under sec_183 is consistent with and follows the general_rule of federal partnership_taxation that the treatment of partnership income loss deduction or credit items is to be determined at the partnership level see sec_702 55_tc_429 citing 393_f2d_573 9th cir affg t c memo sec_1_702-1 income_tax regs sec_761 defines a partnership for federal_income_tax purposes essentially as a group joint_venture or other unincorporated organization through which any business financial operation or venture is carried on see also sec_7701 a and sec_1_761-1 income_tax regs under which the term partnership is defined more broadly than the common-law meaning of partnership we discern no reason to deviate from the above partnership- level approach merely because petitioners herein have conceded the originally claimed partnership tax benefits and are now - seeking a deduction only for their out-of-pocket cash invested in the partnerships the garfield and cardinal limited_partnerships did not constitute mere passive coowners of property these limited_partnerships entered into transactions formed joint ventures operated gas wells and engaged in various other activities they carried on a financial operation or venture they are to be treated as partnerships under sec_761 even though the underlying activities of the partnerships lacked a profit objective under sec_183 the garfield and cardinal limited_partnerships each had the formal indicia of partnership status and conducted themselves generally as partnerships they are to be treated as partnerships the issue herein under sec_183 as to profit objective is to be analyzed at the partnership level the parties’ stipulation that activities and transactions of the garfield and cardinal limited_partnerships were not entered into with a profit objective does not affect the status of the partnerships as partnerships for federal_income_tax purposes section c increased interest with regard to increased interest under sec_6621 among other arguments petitioners contend that the temporary regulations under sec_6621 that extended increased interest to transactions lacking a profit objective are invalid and that - - imposition against them of increased interest would violate due process of law ’ see sec_301_6621-2t a-4 temporary proced admin regs fed reg date as we explained in krause v commissioner t c pincite imposition of increased interest under sec_6621 and its predecessor sec_6621 is largely mechanical sec_6621 provides an increased rate of interest for substantial underpayments attributable to tax-motivated transactions substantial underpayments are defined as underpayments in excess of dollar_figure by legislative_regulation see sec_6621 b among the types of transactions that are considered to be tax- motivated transactions within the meaning of sec_6621 are those with respect to which related tax deductions are disallowed under sec_183 for lack of profit objective see 91_tc_524 sec_301_6621-2t a-4 temporary proced admin regs fed reg date we note that in in amending sec_6621 to include sham transactions among the specified types of transactions that trigger increased interest congressional reports expressly commented with approval on the temporary legislative regulations under sec_6621 that included lack of profit_motive or as of date respondent asserts approximately dollar_figure of increased interest under sec_6621 and in excess of dollar_figure million of regular_interest under sec_6621 - objective as a ground for increased interest see h conf rept at ii-796 1986_3_cb_796 statement of the managers the validity of the above regulation and the applicability of sec_6621 increased interest to partnerships essentially the same as the garfield and cardinal partnerships involved herein was analyzed at length and expressly sustained by the court_of_appeals for the ninth circuit in its recent opinion in hill v commissioner f 3d pincite also imposition of increased interest under the above regulation in the krause test case was sustained by the court_of_appeals for the tenth circuit in its opinion in hildebrand v commissioner f 3d pincite in a number of cases the court_of_appeals for the fifth circuit has sustained imposition of increased interest under sec_6621 see 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 in 902_f2d_380 5th cir revg tcmemo_1988_408 the court_of_appeals for the fifth circuit on the facts of that particular case reversed our holding that increased interest under sec_6621 applied to the transactions in question in none of these cases did the fifth circuit suggest the invalidity of the regulations under section -- - c or any due process problem in the imposition of increased interest under sec_6621 as part of their due process argument petitioners note that the accrued interest has over the years accumulated against them to an amount far in excess of the income_tax deficiencies respondent counters that the bulk of the accrued interest consists not of increased interest under sec_6621 but of regular_interest under sec_6621 a petitioners’ reliance on 84_tc_985 and in re 137_f3d_337 5th cir is misplaced law v commissioner supra involved an untimely attempt by respondent to raise increased interest in an amended answer in re hardee supra was a bankruptcy opinion in which it was held that sec_6621 increased interest does not constitute a penalty for purposes of the bankruptcy code apart from sec_183 and the determination of profit objective thereunder petitioners contend that for purposes of increased interest under sec_6621 the language of sec_6621 imposes its own separate profit objective test at the partner-investor level we disagree as the court_of_appeals for the tenth circuit stated in hildebrand v commissioner supra pincite sec_6621 imposes an increased rate of interest on ‘any substantial_underpayment attributable to tax_motivated_transactions ’ which include activities not engaged in for profit in the court_of_appeals for the ninth circuit’s opinion in hill v commissioner supra pincite the following explanation is dispositive of petitioners’ arguments we specifically reject krause’s assertion that the tax_court erred in finding barton income fund liable for an increased rate of interest because a transaction which is determined to lack a profit_motive does not equal a tax-motivated transaction under sec_6621 sec_6621 imposes an increased rate of interest on ‘any substantial_underpayment attributable to tax_motivated_transactions ’ which include activities not engaged in for profit quoting in part hildebrand v commissioner f 3d pincite the reasoning in hildebrand is sound the secretary has authority to define certain transactions as tax motivated the secretary has defined transactions lacking a profit_motive under sec_183 as tax motivated the transactions in this case lack a profit_motive under sec_183 petitioners’ activities relating to these transactions are therefore tax motivated a close examination of sec_6621 c demonstrates that the secretary is well within the granted regulatory power to simply equate the violation of one code section with a violation of sec_6621 these and the remaining tax_motivated_transactions set out in sec_6621 a show a legislative pattern established by congress which treats violations of certain code sections as implicit violations of sec_6621 the secretary simply followed this pattern pursuant to the regulatory authority granted in sec_6621 c b by establishing regulations that make a violation of sec_183 a tax_motivated_transaction language in heasley v commissioner supra pincite suggesting that profit objective for purposes of sec_6621 c increased interest be evaluated at the individual investor level is not apropos heasley did not involve a partnership investment in light of the lack of profit objective and the lack of economic_substance associated with the activities and investments of the garfield and cardinal limited_partnerships petitioners are liable for increased interest under sec_6621 other arguments made by petitioners and not addressed specifically herein have been considered and are rejected for the reasons stated respondent's imposition of increased interest under sec_6621 is sustained we shall grant respondent’s motion for partial summary_judgment and deny petitioners’ motion for partial summary_judgment to reflect the foregoing an appropriate order will be issued
